HOBBS, Senior District Judge,
concurring:
I concur reluctantly with the court that the appeal in this case should be dismissed as moot for the reasons stated in the court’s opinion. My reluctance stems from my view that an insurance company should be able to get a judicial determination as to whether its insurance policy is void ab initio before it is required to expend millions of dollars in defense of persons named as insureds on such a policy. Pacific notified its insured in March 1991, before any claim was asserted against Pacific on any of its policies, that it was rescinding its policies because the applications as to each contained material misrepresentations and/or omissions. Pacific’s position apparently was subsequently proved correct when the insured’s directors and officers *1098were found guilty of knowing and willful participation in fraudulent acts which had occurred prior to the alleged misrepresentations on the insurance application. However, by the time of such determination, Pacific had been required to expend over four million dollars in defending such persons under what appears to be a void policy.
Agreeing with the court that the appeal in this case should be dismissed as moot, I would not wish such agreement to be seen as agreement with the result visited on Pacific in being denied a hearing for months or years on its claim of rescission while it was required to pay millions in defense costs on policies which appear to be void ab initio. Such a result would be required only if this is the rule of law as determined by the Florida courts. It does not appear that the Florida courts have spoken definitively on this issue.